DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment of June 8, 2022 has been received and considered.  Claims 24 and 42 are canceled, claims 3-5, 8-10, 14, 22, 23, 25 and 35-38 are withdrawn, and claims 1, 2, 6, 7, 11-13, 15-21, 26-34, 39-41 and 43-45 and new claims 46-47 are pending for examination.

Election/Restrictions
Applicant’s election without traverse of Species SET A: establishing the protective casing by thermal spraying, SET B: mandrel is removed before the protective coating is established, and SET C: that the protective casing structure is a single layer, in the reply filed on February 4, 2020 is acknowledged.

Claims 3-5, 8-10, 14, 22, 23, 25 and 35-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 4, 2020.
Note claims 3-5 and 38 are non-elected species of SET A (where claim 38 is indicated as an alternative embodiment to thermal spraying – note page 4, lines 18-29 of the specification as filed).  Claims 8-10 and 14 are directed to non-elected species of SET B (note where claim 14 would remove the mandrel after the protective casing is established).  Claims 22, 23, 25 and 35-37 are directed to non-elected species of SET C.

Drawings
The drawings were received on May 8, 2020.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 7, 11-13, 15-21, 26-34, 39-41, 43 and 46  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 7 has been amended to provide using “plain-carbon steel” and new claim 46, line 7 provides using “plain-carbon steel” for the casing.  However, the use of “plain-carbon steel” is not supported by the disclosure as filed. Throughout the disclosure only the use of generic “steel” is described.  There is no support for claiming the specific species of “plain-carbon steel”.  Note the discussion in MPEP 2163.05(II). Note for example, In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited "at least one of said piston and said cylinder (head) having a recessed channel." The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the "species" of a channeled piston.  In other words, providing a general genus of “piston” does not provide a specific disclosure of the specific species of “channeled piston”, which would similarly apply to the general teaching of “steel” and not the specific “plain-carbon steel”.  Applicant’s attorney in the Remarks of the June 8, 2022 amendment argues that plain-carbon (mild) steel is the most common form of steel (page 11-12), but this is not a showing that it is necessarily understood to be a form of steel used in the present case. Since there is no support for specifically using the species of “plain-carbon steel” the claims contain new matter.
The dependent claims are also rejected as they do not cure the defects of the claims from which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 7, 11-13, 15, 16,  27-34, 39-41, 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al (US 5439492) in view of Massa et al (US 6425805) and Zeng (US 6021682), and EITHER  (1) as evidenced by McCay et al (US 5961861) and Salesky et al (US 4593776) OR (2) as evidenced by McCay et al (US 5961861) and Whitmyre et al (US 6212772) OR (3) further in view of Lee (US 4118961).
Claim 1: Anthony describes making a reinforced diamond nozzle/mixing tube for use in abrasive water (fluid) jet machines, where a first tubular diamond body would be formed having a first overall length and including a first jet passage extending therethrough (note figures 1-3 and column 5, lines 15-65). Furthermore, a support tube (so first casing) can be provided for the diamond body of steel, where the film can be applied/grown directly on the support, so would directly contact and reinforce the diamond (column 5, lines 35-65), indicating how the steel would acceptably directly contact and reinforce the diamond body.  Anthony further describes that the diamond body can be provided with a thickness, such as 5-2000 microns (column 5, lines 60-65).  
(A) As to the use of the nozzle and dimensions, Massa  also describes making nozzles/mixing tubes for use in abrasive water jet systems/machines (abstract), where it is indicated that such systems are conventionally used to machine/cut through a workpiece (column 1, lines 25-50), and describes how the tubes can be made with a superhard material (including polycrystalline diamond) body (note column 1, lines 10-20)  surrounded by a casing of durable material that can be steel that reinforces the superhard body (note column 4, lines 15-35, column 19, lines 1-25, column 9, line 16-40, figure 4, and superhard material can go all the way to the top of the durable material casing, note figure 12, column 14, lines 55-68), where the superhard body can have a first overall length, and a jet passage extending therethrough and there can be a ratio of the first overall length to a maximum dimension of the cross sectional width of the first passage (bore diameter), note length 5-10 cm, and bore diameter 0.25 to 1.5 mm, and that such lengths and passage diameters would be conventional for abrasive water jet (AWJ) systems (figure 4, column 9, lines 25-40).  It is shown that the casing is such that it directly contacts the superhard body of the nozzle to form the first nozzle, where the superhard body would have a first thickness, and the casing have a second thickness, where the casing thickness would be based on the outer diameter of the tube (5-10 mm) minus the thickness of the superhard body (which can be 0.13 mm or more, overlapping the thickness of Anthony) and the bore diameter (note figure 4, column 9, lines 25-40, column 10, lines 10-30).  Massa notes that in AWJ machining different abrasive particles can be used (column 1, lines 50-55, and different water pressures (column 1, lines 45-40), and that the mixing tube bore is subjected to severe jetting abrasion from the high-velocity water jet and abrasive particles it carriers, which affects the precision and efficiency of the machining (column 1, lines 60-65), and indicates with wear there will have to be replacement of the worn tubes (column 2, lines 5-15).
Furthermore, Zeng describes the use of AWJ systems to machine/mill/cut substrates (note column 3, lines 1-15), where it is noted that there are a number of parameters that affect the process, including water pressure, abrasive particle size, abrasive flow rate, and dimensions of the water jet nozzle orifice (column 3, lines 20-35) and also focusing tube bore diameter (column 4, lines 15-20), that would be varied based on the material to be milled (column 3, lines 20-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthony to specifically provide that the diamond nozzle/mixing tube system is used for cutting as suggested by Massa with predictably acceptable results, since Anthony shows diamond mixing tubes for uses with water jets with abrasive, and Massa shows that such mixing tubes are conventionally used for cutting.  Furthermore, it would have been obvious to modify Anthony to provide that the tube length including the diamond body is 5-10 cm and width of the first jet passage is 0.25 to 1.5 mm as suggested by Massa with an expectation of predictably acceptable results, given the conventional dimensions of Massa for such tubes as also types of tubes for Anthony.  These would give ratio of length to maximum dimension of cross sectional width of the first jet passage of 50-100 mm:0.25 to 1.5 mm, which gives at least 33.33:1, in the claimed range.  Furthermore, as to the ratio of the second thickness (casing thickness) to the first thickness (diamond thickness), Anthony would give diamond thickness of 5-2000 microns, and it further would have been obvious to modify Anthony to use the width of the first jet passage of 0.25-1.5 mm and outside diameter of the casing of 5-10 mm as suggested by Massa with an expectation of predictably acceptable results, giving the conventional dimensions of Massa for such tubes as also types of tubes for Anthony, and it would further be suggested to provide the support tube reinforcing of a tube surrounding and contacting the diamond tube as shown in Massa as conventional when providing a reinforcing support casing that can be steel around a center diamond body material for mixing tubes, with an expectation of predictably acceptable results as the conventional form.  Such dimension would give overlapping ranges to that claimed that can be optimized from the ranges given by Anthony and Massa.  For example, an outer diameter of 7 mm, first jet passage width/diameter of 1 mm and diamond thickness of 1 mm (1000 mm) would give, from subtracting the diamond thickness and passage width, a casing thickness of 2 mm, and the second/casing thickness:first/diamond thickness would be 2:1, in the claimed range.  Note that as worded, the first jet passage can be considered the passage up to the funnel area, or even if into the funnel area, from the outer dimensions, diamond thickness, etc, optional values for the widest part of the passage can still give values in the claimed ranges.  Furthermore, as to providing the specific selection of thicknesses/ratio based on the first cutting operation to which the nozzle/mixing tube will be put to use, it would be suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthony in view of Massa to make such a selection as suggested by Massa and Zeng, where Massa indicates that the nozzle is subject to wear from the high velocity water jet and abrasives and to use of different water pressure and abrasive materials for use, and therefore, it would be understood that different pressures and abrasive materials would give more or less wear as changing parameters would be understood to give different effects of wear, and this would be further suggested from Zeng which describes how water pressure, abrasive material particle size and flow rate would affect conditions for milling with abrasive water jets, and so also understood to affect results for wear/milling of the tube itself, and as well, since Zeng indicates that the conditions would vary for different materials to be milled, it would be suggested that the tube used for a specific cutting operation would need to have dimensions of layers controlled for the specific cutting operation, including the material to be milled and conditions such as water pressure, etc, such as to provide more or less reinforcement (casing thickness) or more or less diamond thickness for wear, and by optimizing such dimensions, giving results of ratios of second to first thickness in the claimed range.
(B) As to forming or providing the diamond body and then establishing a first casing around the diamond body, Anthony provides that the when the diamond film is supported by metal, “it is preferable to grow the diamond film thereon directly” (column 5, lines 55-60), which means that this is preferred but not required, and as shown at column 3, lines 5-15, it is also known to place metal around a diamond mixing tube (while this was a problem with previous diamond with ingrown stresses, note column 2, line 6o through column 3, line 15, Anthony has an improved CVD diamond with limited ingrown stresses (column 3, lines 10-15) and its invention provides diamond workpieces resistant to cracking from ingrown stresses (column 3, lines 20-25)).  Thus, the problem is not with providing a metal around a formed diamond mixing tube, but that the diamond has not be provided by the desirable CVD process of Anthony. It is also noted that Massa indicates that it is known to provide the casing (durable material/steel) around a preformed diamond/superhard material (note column 10, lines 15-35).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthony in view of Massa and Zeng to form the diamond tubular body and then establish a steel casing around the diamond tubular body with an expectation of providing a predictably acceptable steel support/casing around the diamond body for use, since Anthony describes growing the diamond on the steel support, but is not limited to this, and also notes how metal is known be placed around a diamond mixing tube, and Massa further describes how it would be known to provide a durable material/steel casing around a preformed diamond (superhard) material thus, establishing a casing around a diamond body.
(C) Additionally, as to providing a second tubular diamond body having a second overall length and second jet passage, with a second casing around the second tubular diamond body so that the an outer circumferential surface area of the second tubular diamond body is directly contacted by and reinforced by the second casing thereby forming a second reinforced diamond nozzle, the second tubular body having a third thickness and the second casing having a fourth thickness, wherein a second ratio of the fourth thickness to the third thickness is at least 2:1, and the second ratio is selected based on a second cutting operation in which the second reinforced diamond nozzle will be put to use, and the first and second casings are formed from the same material, and a maximum dimension of cross sectional width of the second jet passage is equal to the maximum dimensions of the cross sectional width of the first jet passage, and a maximum dimension of a cross sectional width of the second reinforced diamond nozzle is equal to a maximum dimension of a cross sectional width of the first reinforced diamond nozzle, and where the second ratio is different from the first ratio,
As discussed above, Zeng would indicate that different parameters would be used for different substrates being milled/cut, and therefore, the optimization of the dimensions including thickness of the casing and diamond body would vary as discussed above based on the substrate being treated, giving a third diamond body thickness and fourth casing thickness, for a second nozzle/mixing tube being used for a different/second substrate and cutting operation, and such optimization would also lead to ratios in the claimed range, but different from that of the first nozzle/mixing tube, where at the same time the first and second casing would be acceptably made of the same material such as steel, and have first and second jet passages that would be the same, and first and second nozzles/mixing tubes would have the same maximum dimension of cross sectional width.  The second casing would be established around the second tubular diamond body as claimed for the same reasons as discussed above for the first body.
(D) As to the steel casing being made from plain-carbon steel, Anthony simply teaches steel.
(D)(1) As further evidenced by McCay and Salesky, Massa, as discussed above, also describes using a casing that can be steel, where exemplary steels for use include steel grades 4140 and 4340 (note column 19, lines 5-25).   McCay evidences that plain-carbon steel is also known as “mild steel” (column 2, lines 30-40).  Salesky evidences that steel grade 4340 would be a “mild steel” (column 7, lines 50-55).  Therefore, from the teaching of Massa it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthony in view of Massa and Zeng to use a casing of steel grade 4340 as the casing as suggested by Massa with an expectation of predictably acceptable results, as Massa would indicate such a steel as usable for a casing for the water jet nozzles.  Furthermore, when using such a steel, as evidenced by McCay and Salesky, this steel would be considered a plain-carbon steel as claimed.
(D)(2) As further evidenced by McCay and Whitmyre, Massa, as discussed above, also describes using a casing that can be steel, where exemplary steels for use include steel grades 4140 and 4340 (note column 19, lines 5-25).   McCay evidences that plain-carbon steel is also known as “mild steel” (column 2, lines 30-40).  Whitmyre evidences that steel grade 4140 would be a “mild steel” (column 5, lines 40-45).  Therefore, from the teaching of Massa it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthony in view of Massa and Zeng to use a casing of steel grade 4140 as the casing as suggested by Massa with an expectation of predictably acceptable results, as Massa would indicate such a steel as usable for a casing for the water jet nozzles.  Furthermore, when using such a steel, as evidenced by McCay and Whitmyre, this steel would be considered a plain-carbon steel as claimed.
(D)(3) further in view of Lee, Anthony describes using steel, but does not specifically indicate to use plain-carbon steel.  Lee indicates that plain-carbon steel can conventionally be used as a ring (tubular) shaped reinforcing material (note figures 5, 6, column 3, lines 1-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthony in view of Massa and Zeng to use a casing of plain-steel carbon as the casing as suggested by Lee with an expectation of predictably acceptable results, as Anthony uses a steel supporting/reinforcing material, and Lee indicates how plain-carbon steel can conventionally used as tubular shaped reinforcing material.
Claim 6: Further as to the fabricating of the first tubular diamond body with a tailored (first) thickness as claimed, as discussed for claim 1 above, Anthony describes a controlled thickness for the diamond body that would be optimized based on the cutting operation/operational parameters, and Massa indicates that it is desired for tubes/nozzles to have a longer life (noting the desire to minimize problems including replacement) (column 2, lines 1-15). Therefore, it would be suggested to one of ordinary skill in the art reading Anthony in view of Massa and Zeng, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee that it would be suggested to take into account operating parameters and desired lifetime of the nozzle, and which would also take into account economics of a cutting operating of the fluid jet cutting machine to determine the best tailored thickness of the first diamond body to be formed for use, since Massa and Zeng indicates how operating parameters would be taken into account for thickness of the diamond body, and that there is also a concern with lifetime use of the material, and this would also take into account economics of the cutting operation, as longer use, for example, would mean fewer mixing tubes needed.  Moreover, "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1368, 80 USPQ2d 1651 (Fed. Cir. 2006), indicating how economics (cheaper, more efficient) and lifetime (more durable) would be conventional features to which to optimize.
Claim 7: As to forming the first tubular body in  a CVD reactor, and determining operating  conditions to obtain the body with the first thickness and performing the CVD operation using the operating parameters, this would be suggested by Anthony, noting the CVD depositing (abstract), the use of the reactor (column 7, lines 30-64) and operating parameters which would be determined/optimized from the given possibilities (column 6, line 1 through column 7, line 30), and formation of tubes (column 5 lines 20-65).
Claim 11: Anthony would indicate that the diamond material can be formed on a mandrel (substrate) that is then removed (column 7, lines 5-30, column 5, lines 5-10, column 9, lines 1-5), and Massa would indicate how it is well known to provide the casing around a preformed superhard/diamond material (note column 10, lines 25-45, figure 6), indicating that the body removed from the mandrel would predictably and acceptably then have the casing formed.
Claim 12: Anthony would indicate that the diamond material can be formed on a mandrel (substrate) that is then removed (column 7, lines 5-30), which would be understood to be tubular to form the tubular diamond body (note column 5, lines 5-10, and column 8, line 65 through column 9, line 5).
Claim 13: Anthony would indicate that the mandrel can be removed from the first tubular diamond body by chemical etching (acid leaching) (column 5, lines 1-15).
Claim 15: Anthony would indicate that the mandrel (removable substrate) material can be tungsten carbide or molybdenum, for example (column 5, lines 1-15).
Claim 16: Massa would indicate that the superhard/diamond parts can be conventionally provided as a plurality of parts arranged end to end to form an elongate body (note figure 13 and column 15, lines 5-35), indicating that smaller tubular forms of the diamond of Anthony could be provided end to end in a casing.
Claims 27, 28: As to the first overall length to the maximum dimension  of the cross sectional width of the first passage, as discussed for claim 1 above, suggested is of 50-100 mm:0.25 to 1.5 mm, which gives at least 33.33:1, and includes the range of 33.33 to 400:1, overlapping the claimed range, and it would have been obvious to optimize from these ranges, giving values in the claimed range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 29: It would be suggested that the size can acceptably vary as shown by the tube with funnel shape of Anthony (figure 3) and figure 4 of Massa.
Claim 30: the interface between the first diamond body and casing would be expected to be circular noting the circular diamond body of Anthony (figures 2, 3) and the contacting casing of Massa (figure 4).
Claim 31: it would be expected that there would be no gaps between the first diamond body and the casing, giving the suggested placement as shown in Massa (figure 4), and where Anthony even indicates the diamond can be provided directly on the casing/support (column 5, lines 55-65).
Claim 32: it would be expected that the entirety of the outer circumferential surface area of the first diamond body can contact the entirety of the inner circumferential surface area of the casing, given the suggested placement as shown in Massa (figure 4 and also figure 12), and where Anthony even indicates the diamond can be provided directly on the casing/support (column 5, lines 55-65).
Claim 33: It would be expected that the providing of the first tubular diamond body and establishing the first casing would collectively result in a dual layered nozzle structure consisting of an inner layer of diamond and outer layer of casing, giving the suggested placement as shown in Massa (figure 4), and where Anthony even indicates the diamond can be provided directly on the casing/support (column 5, lines 55-65).
Claim 34: it would be expected that the entirety of the outer circumferential surface area of the first diamond body can contact/be coextensive with the entirety of the inner circumferential surface area of the casing, given the suggested placement as shown in Massa (figure 4 and also figure 12), and where Anthony even indicates the diamond can be provided directly on the casing/support (column 5, lines 55-65).
Claims 39-40: Anthony provides that the diamond (first) thickness can be 5-2000 microns (column 5, lines 60-65), overlapping the claimed range, and it would have been obvious to optimize this thickness, giving values in the claimed range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 41:Massa would show how a second thickness of the first casing can decrease along a portion of the first overall length, but the maximum dimension of the cross sectional width of the reinforced diamond nozzle remains the same (note figures 4 and 12).  As to the first ratio remaining between 2-4:1 during this area as well, this would have been a matter of optimization of the possible thicknesses and shapes given, resulting in the values claimed.
Claim 43: As to the diamond body remaining a constant thickness over the portion where the thickness of the casing decreases, this would be shown by Massa at figure 12, and therefore be a conventional thickness to provide.  Also, Anthony indicates providing the diamond at a specific value range (column 5, lines 60-65), and when optimizing thickness, this would also give the same thickness throughout.
Claim 46: Anthony in view of Massa and Zeng, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee  as discussed for claim 1 above would provide all the features of claim 46 as well, where the optimization of the first and second thickness would predictably and acceptably give the ratio as claimed of second thickness (casing) to the first thickness (diamond) is about 2:1, where the discussed possible values in the discussion for claim 1 at part (A) exemplify how a 2:1 ratio would be acceptably formed.

Claims 2, 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Massa and Zeng, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee  as applied to claims 1, 6, 7, 11-13, 15, 16, 27-34, 39-41, 43 and 46 above, and further in view of Banholzer et al (US 5363556).
Claim 2: as to thermal spraying material of the first casing on the first tubular diamond body, Anthony in view of Massa and Zeng, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee  indicates providing a first casing of plain-carbon steel, for example, but does not teach thermal spraying the casing on the diamond body.  However, Banholzer describes how water jet mixing tubes can be provided of CVD diamond material with tubular diamond bodies (note figures 5A, 5B, abstract) and that a casing/outer member is disposed around the diamond body, and this can be made from various metals/alloys, including titanium, etc., and the casing can be applied by thermal spraying (plasma spraying) onto the diamond body  with a controlled thickness (note column 6,line 35 through column 7, line 25).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthony in view of Massa and Zeng, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee   to provide the casing with plasma spray (so thermal spraying) of casing material either by plasma spraying plain-carbon steel or alternatively plasma spraying other known casing materials such as titanium as suggested by Banholzer with an expectation of providing a desirable casing, since Anthony and Massa would indicate providing a casing such as steel around the diamond body, where the further references would indicate using plain-carbon steel, and Banholzer would indicate that casings of metals/alloys can be plasma sprayed on similar tubular diamond bodies for mixing tubes, and notes titanium as a casing material, and alternatively as well, it would be expected the plain-carbon steel as another known metal alloy would be acceptably plasma sprayed. While Banholzer gives specific coating thickness ratio for its specific diamond body/casing, Massa does not require the casing specifically for compression pressure as noted by Banholzer (note column 7, line 20-25 of Banholzer) and column 4, lines 15-35 of Massa, and therefore when optionally using the titanium in the process of Anthony in view of Massa and Zeng, this specific ratio would not be required.
Claim 44: Anthony in view of Massa and Zeng, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee   would indicate providing the reinforced diamond nozzle for a fluid jet cutting machine as discussed for claim 1 above, including with a diamond body with an overall length and with a first thickness based on operating parameters and economics of a cutting operation of the fluid jet cutting machine (note discussion for claim 6) and further with a casing around the diamond body so that the outer surface of the diamond body is directly contacted to and reinforced by the inner surface of the casing, and where the ratio of second thickness to first thickness is in the claimed range as discussed for claim 1 above.  Further as to the casing made from titanium, this would be suggested by Banholzer as discussed for claim 2 above.  While Banholzer gives specific coating thickness ratio for its specific diamond body/casing, Massa does not require the casing specifically for compression pressure as noted by Banholzer (note column 7, line 20-25 of Banholzer) and column 4, lines 15-35 of Massa, and therefore when using the titanium in the process of Anthony in view of Massa and Zeng, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee  , this specific ratio would not be required.  As to also providing an orifice assembly, identifying an operational lifetime of the assembly based on operational parameters, and providing the diamond body thickness to result in a matching operational lifetime of the orifice assembly,  Anthony also notes what can be orifice assemblies (note figure 3, the funnel section, for example) and Zeng notes orifice diameters as an operational parameter (column 3, lines 20-30).  Massa is concerned with increasing the life of mixing tubes (due to wanting less wear, replacement down time, etc.)(note column 2, lines 1-15). Banholzer also indicates the nozzle can also be provided with an orifice assembly (note funnel assembly part of the mixing tube, for example (figure 1, note column 4, lines 20-50), the funnel body would be understood to be diamond as well as part of inner member (column 6, lines 5-15).  Banholzer indicates that the inner member (diamond body) is provided with controlled lengths (stem lengths), diameters and wall thicknesses, and that one skilled in the art would vary the dimensions according to the abrasive particle size, water jet velocity and other operational variables of AWJ stream (column 6, lines 5-30), indicating that the formation of the body would be to have a tailored thickness (wall thickness, for example) based on operating parameters.  It is also indicated that Banholzer is concerned with increasing the life of the system including of the mixing tubes (column 4, lines 20-30).  Therefore, it would be suggested to one of ordinary skill in the art reading Anthony in view of Massa and Zeng, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee , and further Banholzer that it would be suggested to take into account operating parameters and desired lifetime of the nozzle, and which would also take into account economics of a cutting operating of the fluid jet cutting machine to determine the best tailored/first thickness of the diamond body to be formed for use, since Anthony controls thickness, Massa is concerned with increasing life/reducing wear of nozzles, Banhozler indicates how operating parameters would be taken into account for thickness of the diamond body, and that there is also a concern with lifetime use of the material, and this would also take into account economics of the cutting operation, as longer use, for example, would mean fewer mixing tubes needed.  Moreover, "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1368, 80 USPQ2d 1651 (Fed. Cir. 2006), indicating how economics (cheaper, more efficient) and lifetime (more durable) would be conventional features to which to optimize.  Similarly, one of ordinary skill in the art would be suggested to optimize the operational lifetime of the orifice assembly as well as part of the diamond body and nozzle system and match the operational lifetime of the orifice assembly and tubular diamond body as they are part of the same diamond body system that is to be optimized as discussed above and are shown as a single funnel and tube system and therefore by optimizing the funnel and tube part to have the same operational lifetime this would be an obvious economic efficiency as discussed above, since a single tube and funnel system is provided and it would be efficient for both the tube and funnel to have the same lifetime so that one side is not wastefully longer lasting than another side of the system that would be worn out.
Claim 47: Anthony in view of Massa and Zeng, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee as discussed for claim 1 provide all the features of claim 47 except that the casing is made from titanium, for example.  However, Banholzer would further provide the suggestion to form the casing from titanium instead of plain-carbon steel as discussed for claim 2 above, using the thickness ratio suggested from Massa, giving the same thicknesses claimed. 

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Massa, Zeng and Banholzer, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee  as applied to claims 2, 44 and 47 above, and further in view of Harvey (US 3873959).
Claim 45: as to the operational lifetime including a number of operational hours multiplied by a factor of safety, Harvey notes how when providing a component with an estimated operational lifetime of operational hours it is well known to provide a percentage safety margin ( which can be considered the factor of safety to the extent claimed) (column 2, lines 15-25), where to provide the number of hours using a percentage of safety margin it would be understood to be acceptable multiple a base times the safety margin factor corresponding to the percentage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify Anthony in view of Massa, Zeng and Banholzer, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee  to provide the operational lifetime with a multiplying of operational hours by a factor of safety to provide a safety margin as suggested by Harvey as discussed above as being conventional when using components with an operational lifetime.

Claims 16-18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Massa and Zeng, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee  as applied to claims 1, 6, 7, 11-13, 15, 16, 27-34, 39-41, 43 and 46 above, and further in view of Hashish et al (US 2003/0029934, hereinafter Hashish ‘934).
Claims 16-18:  As to providing the first tubular diamond body including arranging a plurality of tubular diamond body units end-to-end to form an elongate tubular body (claim 16), establishing the casing around the tubular diamond body including simultaneously coating the tubular body formed by the plurality of tubular diamond body units (claim 17) and prior to establishing the first casing, arranging a supplemental tubular body end-to-end with the first tubular diamond body and then establishing the casing around the tubular diamond body and supplemental tubular body (claim 18), Hashish ‘934 describes how when forming mixing tubes/nozzles for fluid jet systems with abrasives, and describes for cutting ([0002], [0004], [0006], [0016], [0017]), it is desirable to form the nozzle as an elongate tubular body from multiple segments that are stacked end to end ([0006], [0018], figure 3), which allows longer L/D ratios for example, including 200, for example ([0019], Table 1), where it is described that the stacked end to end segments can be coated with a metal coating on an outside surface, bonding them together, where the metal coating can be sprayed or in a metal sleeve/casing formed from steel or aluminum, for example ([0018]), and where it is described that segments can be made from diamond ([0024]), and also that other segments can be made from other material ([0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthony in view of Massa and Zeng, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee so that prior to establishing the protective first casing, a plurality of tubular diamond body segments are provided end-to-end to form an elongate tubular body and then simultaneously coated with the casing as suggested by Hashish ‘934 to form a desirably longer L/D ratio for the nozzles, since Anthony in view of Massa and Zeng, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee  indicate providing a casing/surrounding plain-carbon steel to a tubular diamond body for a cutting nozzle and Hashish ‘934 describes that for similar fluid jet cutting nozzles desirably longer L/D ratios can be provided by breaking up the nozzle into segments, placing end-to-end to form an elongate tubular body and then coated with metal spray coating or provided with a metal sleeve/casing of steel, which would be understood to be simultaneous to join the segments.  Furthermore, as to also providing supplemental tubular bodies end-to-end with the first tubular diamond body and then establishing the protective first casing around both, this would also be suggested by Hashish ‘934, which also indicates how segments can be made of different materials, including diamond and other materials, and one of ordinary skill in the art would optimize the placement of different material segments for the best use, giving a structure as claimed, which would then be coated as described with the metal spray coating to all the bodies to protect and join.
Claim 29: Hashish ‘934 would further suggest that when providing the process as in claims 16-18 above, that the size and/or shape of the first jet passage can vary along the overall length of the first tubular body, note [0021], [0022], for giving selected performance and facilitate the abrasive entrainment.

Claims 19-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Massa and Zeng, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee  as applied to claims 1, 6, 7, 11-13, 15, 16, 27-34, 39-41, 45 and 46 above, and further in view of Hashish et al (US 2009/0288532, hereinafter Hashish ‘532).
Claims 19-21: As to establishing an annular structure that extends radially outward from the first reinforced diamond nozzle at an intermediate location between opposing ends of the nozzle (claim 19), where the annular structure is formed as an integral portion of the first casing (claim 20) or the establishing includes positioning the annular structure over the first tubular diamond body after the first casing is partially established and locking the structure in position by completing the protective first casing (claim 21), Hashish ‘532 further describes mixing tubes/nozzles for water jet systems that can be used for cutting ([0002], [0004], [0031], figures 1, 10-13), where the mixing tube has an elongate main body and fluid jet passageway ([0057], figures 10-13) and where coatings can be applied to components of the cutting head assembly ([0065]), and where it is indicated that it is desirable to provide the tube with a coupler 232 for example physically coupled to the main body of the tube ([0057], figures 10-13) and acts to couple the elongate main body to the cutting head body ([0061]), where the coupler is provided as an annular structure that extends radially outward from the tubular body at an intermediate location between opposing ends of the tube (figures 10-13, [0057]), and where the coupler can be positioned over the tubular body and then temporarily or permanently coupled to the main body (figures 10-13, [0057], [0061], [0063]).  Furthermore, the coupler can be coated with material, including metal ([0066]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthony in view of Massa and Zeng, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee to provide a annular coupling structure extending radially outward from the first nozzle at an intermediate location between opposing ends of the first nozzle as suggested by Hashish ‘532 in order to provide a desirable coupling with a cutting head body, since Anthony in view of Massa and Zeng, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee  describes providing mixing tubes/nozzles for fluid cutting jet heads and Hashish ‘532 indicates that when providing such mixing tube/nozzles it is desirable to provide a coupling structure extending radially outward from the nozzle at an intermediate location between opposing ends of the nozzle to provide a desirable coupling with a cutting head body.  Furthermore, when providing such a coupling system it would be suggested that this structure extends outward from the coated first reinforced diamond nozzle of Anthony in view of Massa and Zeng, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee to provide the coupling structure for connection, giving all the features of claim 19, and further that such a structure can be an integral part of the protective first casing, that is united with the casing/coating, since Hashish ‘532 indicates that the coupler can also be desirably coated with metal for example and can be permanently attached to the tube, and therefore, the metal casing could also be efficiently and acceptably provided with/united to the attached coupler, uniting it with the protective casing/coating, giving the features of claim 20.  Furthermore as to claim 20, note In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), where the court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.", and thus as well the coupler structure can be considered as being acceptably formed as an integral portion of the protective first casing/coating as a matter of obvious engineering choice.  Furthermore, as to claim 21, this would be further suggested by the combination of references, as Hashish ‘532 indicates that the coupler structure would be positioned over the tube and joined, where joining can be by adhesive agents, welds, etc. ([0063]), and coating can also be applied over the coupler ([0066]), and therefore, it would be considered to be acceptable to provide the structure over an initial casing/coating and then lock in place with completion of the casing/coating, allowing casing/coating on the entirety of the tube and also on the coupler and giving a adhesion to the tube.
Claim 26: As to embedding at least one sensor in the protective first casing, noting the features of Hashish ‘532 as discussed for claims 19-21 above, Hashish ‘532 further provides that sensors can be provided to evaluate features of the tube  and also the coupler and the sensors can be embedded in the main body or coupler ([0067]-[0068]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthony in view of Massa and Zeng, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee  to provide a sensor component for the mixing tube/nozzle as suggested by Hashish ‘532 as desirable for evaluating features of the tube/coupler, since Anthony in view of Massa and Zeng, further EITHER (1) evidenced by McCay and Salesky OR (2) evidenced by McCay and Whitmyre OR (3) further in view of Lee   describes providing mixing tubes/nozzles for fluid cutting jet heads and Hashish ‘532 indicates that when providing such mixing tube/nozzles it is desirable to provide a coupling structure and sensors to evaluate features of the tube/coupler, and furthermore, as to embedding the sensor in the protective first casing, Hashish ‘532 indicates that the sensors can be embedded in the tube, and with the casing applied to the tube, this can be considered part of the overall tube structure, and thus an acceptable place to embed the sensors.

The rejection of claims 1, 2, 6, 7, 11-13, 15, 27, 30-34 and 39-40 under 35 U.S.C. 103 as being unpatentable over Banholzer et al (US 5363556) in view of Anthony et al (US 5439492) and further as evidenced by Liddiard et al (US 2011/0121179),  Rossi et al (US 2010/0177793) and EITHER (1) Manabe et al (US 2006/0238074) OR (2) Price et al (US 9066786) and Blumberg et al (US 6586352) is withdrawn due to the amendments of June 8, 2022 changing the scope of the claims.

Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered.
(A) As to the 35 USC 103 rejections using Banholzer as the primary reference, this has been withdrawn due to the changing of the scope of the claims as to the steel used.  However, note the new 35 USC 112 rejections as to new matter in these claims.
(B) As to the 35 USC 103 rejection using Anthony as the primary reference, the Examiner has added new references to evidence or suggest why plain-carbon steel would be used.  Applicant argues that in the present invention, the diamond body is formed first and then the casing is established around the formed, tubular body, where in Anthony the casing is established and then the diamond film grown, and the Examiner has failed to identify any rationale for providing the diamond body formed first and then the casing, and Anthony teaches away from providing a metal shield around the diamond tube.  It is also argued that the Office Action fails to identify the ratio disclosure in the references, with Anthony teaching away from the width/ratio claimed.
The Examiner has reviewed these arguments, however, the rejections are maintained.  Anthony provides that the when the diamond film is supported by metal, “it is preferable to grow the diamond film thereon directly” (column 5, lines 55-60), which means that this is preferred but not required, and as shown at column 3, lines 5-15, it is also known to place metal around a diamond mixing tube (while this was a problem with previous diamond with ingrown stresses, note column 2, line 6o through column 3, line 15, Anthony has an improved CVD diamond with limited ingrown stresses (column 3, lines 10-15) and its invention provides diamond workpieces resistant to cracking from ingrown stresses (column 3, lines 20-25)). Anthony also has that the diamond can be removed from the substrate (acting as a mandrel) on which the diamond is formed (note column 5, lines 1-20), further indicating that the diamond itself is desirably formed, and the substrate/mandrel on which diamond deposited is not required to remain.  Thus, the problem is not with providing a metal around a formed diamond mixing tube, but that the diamond has not been provided by the desirable CVD process of Anthony. Thus, Anthony would not teach away from using an applied metal surround.  The Examiner would not be going against the teachings of Anthony to use a non-preferrable method from Anthony (using diamond not grown on the tube/support), since other methods could be used. As discussed in MPEP 2123, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)”.  Here, Massa also indicates that it is known to provide the casing (durable material/steel) around a preformed diamond/superhard material (note column 10, lines 15-35).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthony in view of Massa and Zeng to form the diamond tubular body and then establish a steel casing around the diamond tubular body with an expectation of providing a predictably acceptable steel support/casing around the diamond body for use, since Anthony describes growing the diamond on the steel support, but is not limited to this, and also notes how metal is known be placed around a diamond mixing tube, and Massa further describes how it would be known to provide a durable material/steel casing around a preformed diamond (superhard) material thus, establishing a casing around a diamond body.  The Examiner is not using hindsight or improper picking and choosing by using known formation methods described by the references.  It remains the position of the Examiner that the improved CVD diamond does not require that the diamond be retained on the initial substrate are discussed above.
Furthermore, as to the ratios, the Examiner has cited Anthony as to desired diamond thicknesses of 5-2000 microns, and Massa as teaching desirable dimensions for the system, including length, bore diameter of 0.25 to  1.5 mm and outer diameter of the tube (including casing) of 5-10 mm, where the casing thickness would be based on the outer diameter of the tube minus the thickness of the superhard (diamond) body and bore diameter, and the rejection discusses how these dimensions would give values overlapping the ranges claimed, and where optimizing these dimensions would give values in the claimed range, with the Examiner providing a specific example from the possible values from the ranges of how if there is an outer diameter of 7 mm, first jet passage width/diameter of 1 mm and diamond thickness of 1 mm (1000 microns), there would be a casing thickness of 2 mm giving a ratio of 2:1.  While Anthony indicates that the substrate on which diamond grown is “Typically, the substrate is of a thickness less than the diamond grown thereon” (column 5, lines 15-20), this is not a requirement, merely an indication of what is conventional.  Furthermore, note the discussion above, as to why the diamond does not have to be grown on the metal casing support.  Thus, Anthony does not teach against the use of a thicker metal casing.  As to the combination of Anthony and Massa not disclosing the thickness ratio, note above as to why such ratios would be included.  Anthony is not limited to 5 micron diamond thickness. The rejection indicates to optimize the values, giving a value in the claimed range.  Therefore, the rejection is maintained.
The new claims are rejected for the reasons discussed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718